UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 CPI CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: July 1, 2009 Dear Fellow Stockholder: The CPI Annual Meeting to elect directors will be held next week.It is important that stockholders vote the WHITE proxy card today for your Board’s nominees – James Abel, Paul Finkelstein, Michael Glazer, Michael Koeneke, David Meyer, and Turner White.Please cast your vote today by phone or the internet following the instructions on the enclosed voting instruction form. The following are important factors to keep in mind in deciding to vote the WHITE proxy card for your Board’s nominees: · The two largest unaffiliated stockholders and other significant stockholders have pledged to vote their shares for CPI’s director nominees. · Three proxy advisory firms, Glass Lewis, Egan-Jones and PROXY Governance, have recommended stockholders not support the dissident slate of nominees. · The CPI Board has a proven record of success turning around the Company and has established a clear path for growth in stockholder value. Support the CPI Board’s director nominees by voting the WHITE proxy card today. If you have any questions, please contact MacKenzie Partners, Inc., which is assisting us in connection with this year’s Annual Meeting, at (800) 322-2885. On behalf of CPI’s Board of Directors, thank you for your continued support and interest in CPI. CPI’S BOARD NOMINEES ARE THE RIGHT CHOICE VOTE FOR YOUR
